DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 3/23/2022.
Claims 1-19 are pending.
Claims 1-19 are rejected under 35 U.S.C. 112(b).
Claims 7 and 17 are rejected under 35 U.S.C. 112(d).
Claims 1-4, 7-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Madison et al. (US Patent Pu 2018/0174056), in view of Carullo et al. (US Patent Pub 2020/0272947).
Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Madison et al. (US Patent Pu 2018/0174056), in view of Carullo et al. (US Patent Pub 2020/0272947), further in view of Nanda et al. (US Patent Pub 2019/0243836).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Federative Republic of Brazil on 2/17/2020. It is noted, however, that applicant has not filed a certified copy of the BR 10-2020-003282 application as required by 37 CFR 1.55.

Claim Objections
Claims 1, 3, 9-11, 13, and 19 are objected to because of the following informalities:  
Claim 1, “an output application module” limitation “writes data outputs” should be “write data outputs”.
Claim 1, last limitation, “communicate the processing module” should be “communicate with the processing module”.
Claim 3 recites “the address” and should be “an address”.
Claim 9, line 1, “processing module process” should be “processing module processes”.
Claim 10, “collecting” limitation, “writes data outputs” should be “writing data outputs”.
Claim 10, last limitation “communicating the processing module” should be “communicating with the processing module.”
Claim 11, the preamble recites “A method of performing a method for managing” and should be “A method for managing”.
Claim 11, “collecting” limitation, “writes data outputs” should be “writing data outputs”.
Claim 11, last limitation “communicating the processing module” should be “communicating with the processing module.”
Claim 13 recites “the address” and should be “an address”.
Claim 19, line 1, “processing module process” should be “processing module processes”.
Appropriate correction is required.

Claim Interpretation
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input application module”, “a processing module”, “a storage module”, “an output application module”, “an orchestrator module”, and “a messaging module” in claims 1, 10, and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the dataflow” in the “orchestrator module” limitation.  First, there is lack of antecedent basis.  Second, “dataflow” is ambiguous because it could refer to either “the data input,” “the data output,” or both.  Clarification is required.
Claim 1 recites in the “orchestrator module” limitation, “… predefined rules on which modules to be triggered in accordance with the data inputs and data outputs”.  It is unclear whether the predefined rules are being triggered or if the modules are being triggered.  Both interpretations are reasonable given the phrasing of the limitation.  Clarification is required.  Claim 2 recites the same limitation and should be clarified as well.
Claim 1 also recites “the activity” in the last limitation.  There is lack of antecedent basis for this limitation in the claim.
Claim 8 recites ‘the sequence of processes” in line 2.  There is lack of antecedent basis for this limitation in the claims.  It is unclear what processes are being referred to.  Clarification is required.
Claim 8 also recites “the extraction of the data”.  There is lack of antecedent basis for this limitation in the claims.
Claim 8 also recites “the one or more predefined rules”.  Base claim 1 simply recites “predefined rules” without “one or more.”  Claim 8 further limits “the predefined rules” as having “one or more rules for organizing the sequence of processes,” which is interpreted as the “one or more sequence rules” recited in line 4.  It is unclear whether the predefined rules and the sequence rules are the same set of rules or whether the “predefined rules” also comprise rules in addition to the sequence rules.  Clarification is required.
Claim 8 also recites “the data” throughout the claim.  It is unclear whether “the data” is referring to “input data” or “output data” because both interpretations are possible.  Clarification is required.
Claim 9 recites “the multiple data records” in line 2.  There is lack of antecedent basis for this limitation in the claim.  It is also unclear which data records are being referred to.
Claim 9 also recites “preferably by the processing engine the results from previous processes” in lines 2-3.  First, “the processing engine” lacks antecedent basis but seems to refer to “the processing module”.  Second, the phrasing of the limitation is unclear as to what Applicant intends to claim.  It is unclear what results from which processes “the results from previous processes” are being referred to.  Clarification is required.  Third, use of “preferably” in the claim renders the metes and bounds of the claim unclear.  Clarification is required.
Claims 10 and 11 are rejected for the same reasons as claim 1.
Claims 18 and 19 are rejected for the same reasons as claims 8 and 9.
Claims not expressly discussed above are rejected because they depend on a rejected claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7 and 17 recite limitations, which no longer further limit their respective base claims as amended.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Madison et al. (US Patent Pu 2018/0174056) (Madison), in view of Carullo et al. (US Patent Pub 2020/0272947) (Carullo).
In regards to claim 1, Madison discloses a system for managing data engineering and data science processes, comprising:
a.	an input application module configured to read data inputs from data sources (Maddison at para. 0048)1;
b.	a processing module configured to apply functions of data science and data engineering processing on the data inputs simultaneously within multiple pipelines (Madison at paras. 0048, 0053; claim 7)2;
c.	a storage module configured to store data inputs, processed data, and output data (Madison at Fig. 14; paras. 0030)3;
d.	an output application module configured to collect the processed data and writes data outputs (Madison at para. 0030)4;
Madison does not expressly disclose an orchestrator module configured to manage the dataflow with predefined rules on which modules to be triggered in accordance with the data inputs and data outputs, the orchestrator module configured to instruct the output application module to write the data outputs and a messaging module configured to communicate the processing module and the orchestrator module and to trigger the activity of the processing module.
Carullo discloses an orchestrator (i.e., orchestrator module) that manages a plurality of machine learning pipelines.  The various pipelines are for executing processes and perform functions of an analytic engine.  Carullo at paras. 0056-57.  The orchestrator includes a list of instructions to be executed by services based on predefined rules (i.e., managing the data flow with predefined rules …) and triggers execution of each step of the pipelines (i.e., communicate with the processing module … and to trigger the activity of the processing module … instruct the output application module to write the data outputs).  Carullo at paras. 0057, 0059.  Here, the orchestrator is interpreted as both the orchestration module and the messaging module.  In light of the specification at pg. 8, the messaging module is a software module, which allows communication between the orchestrator and the other modules.  Carullo discloses the orchestrator as performing these acts, therefore it is interpreted that the orchestrator of Carullo includes the messaging module (software).  
Madison and Carullo are analogous art because they are both directed to the same field of endeavor of process analytics.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Madison by adding the features of an orchestrator module configured to manage the dataflow with predefined rules on which modules to be triggered in accordance with the data inputs and data outputs, the orchestrator module configured to instruct the output application module to write the data outputs and a messaging module configured to communicate the processing module and the orchestrator module and to trigger the activity of the processing module, as discussed by Carullo.
The motivation for doing so would have been because the orchestrator provides an encapsulated process which hides the microservices from the user and represents the processing as uniform flow.  Carullo at para. 0060.

In regards to claim 2, Madison in view of Carullo discloses the system of claim 1, wherein the orchestrator module comprises a memory unit which stores the predefined rules on which modules to be triggered in accordance with the data inputs and data outputs.  Carullo at para. 0050.5
In regards to claim 3, Madison in view of Carullo discloses the system of claim 1, wherein the orchestrator module comprises a memory unit which stores the address for each module.  Carullo at para. 0050.6
In regards to claim 4, Madison in view of Carullo discloses the system of claim 1, wherein the processing module comprises a data engineering block and a data science block.  Madison at Fig. 5.7 Carullo at paras. 0024-25.8
In regards to claim 7, Madison in view of Carullo discloses the system of claim 1, wherein the processing module is configured to apply multiple functions of data engineering and data science simultaneously.  Madison at paras. 0038, 0053.9
In regards to claim 8, Madison in view of Carullo discloses the system of claim 1, wherein the predefined rules involve one or more rules for organizing the sequence of processes to be applied to the data after the extraction of the data from the data source, wherein the one or more predefined rules define a batch process or a real-time process, and wherein the one or more sequence rules comprise rules for parsing, transforming, and analyzing the data.  Carullo at paras. 0024-25, 0041, 0056-67.10
In regards to claim 9, Madison in view of Carullo discloses the system of claim 1, wherein the processing module process each of the multiple data records in near real-time, preferably by the processing engine the results from previous processes.  Madison at paras. 0032, 0082.11

In regards to claim 10, Madison discloses a non-transitory computer readable storage medium having computer-executable instructions stored thereon for (Madison at para. 0033), when executed by a processor of a computer, performing a method (Madison at para. 0074) for managing data engineering and data science processes, the method comprising:
a.	reading data inputs from data sources using an input application module (Maddison at para. 0048)12;
b.	applying functions of data science and data engineering processing on the data inputs simultaneously within multiple pipelines using a processing module configured to apply the functions of data science and data engineering (Madison at paras. 0048, 0053; claim 7)13;
c.	storing data inputs, processed data, and output data on a storage module (Madison at Fig. 14; paras. 0030)14;
d.	collecting the processed data and writes data outputs using an output application module (Madison at para. 0030)15;
Madison does not expressly disclose managing the dataflow with predefined rules on which modules to be triggered in accordance with the data inputs and data outputs using an orchestrator module configured to instruct the output application module to write the data outputs and communicating the processing module and the orchestrator module using a messaging module configured to trigger the activity of the processing module.
Carullo discloses an orchestrator (i.e., orchestrator module) that manages a plurality of machine learning pipelines.  The various pipelines are for executing processes and perform functions of an analytic engine.  Carullo at paras. 0056-57.  The orchestrator includes a list of instructions to be executed by services based on predefined rules (i.e., managing the data flow with predefined rules …) and triggers execution of each step of the pipelines (i.e., communicate with the processing module … and to trigger the activity of the processing module … instruct the output application module to write the data outputs).  Carullo at paras. 0057, 0059.  Here, the orchestrator is interpreted as both the orchestration module and the messaging module.  In light of the specification at pg. 8, the messaging module is a software module, which allows communication between the orchestrator and the other modules.  Carullo discloses the orchestrator as performing these acts, therefore it is interpreted that the orchestrator of Carullo includes the messaging module (software).  
Madison and Carullo are analogous art because they are both directed to the same field of endeavor of process analytics.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Madison by adding the features of managing the dataflow with predefined rules on which modules to be triggered in accordance with the data inputs and data outputs using an orchestrator module configured to instruct the output application module to write the data outputs and communicating the processing module and the orchestrator module using a messaging module configured to trigger the activity of the processing module, as discussed by Carullo.
The motivation for doing so would have been because the orchestrator provides an encapsulated process which hides the microservices from the user and represents the processing as uniform flow.  Carullo at para. 0060.

In regards to claim 11, Madison discloses a method of performing a method for managing data engineering and data science processes, comprising the steps of:
a.	reading data inputs, from data sources using an input application module (Maddison at para. 0048)16;
b.	applying functions of data science and data engineering processing on the data inputs simultaneously within multiple pipelines using a processing module configured to apply the functions of data science and data engineering (Madison at paras. 0048, 0053; claim 7)17;
c.	storing data inputs, processed data, and output data on a storage module (Madison at Fig. 14; paras. 0030)18;
d.	collecting the processed data and writes data outputs using an output application module (Madison at para. 0030)19;
Madison does not expressly disclose managing the dataflow with predefined rules on which modules to be triggered in accordance with the data inputs and data outputs using an orchestrator module configured to instruct the output application module to write the data outputs and communicating the processing module and the orchestrator module using a messaging module configured to trigger the activity of the processing module.
Carullo discloses an orchestrator (i.e., orchestrator module) that manages a plurality of machine learning pipelines.  The various pipelines are for executing processes and perform functions of an analytic engine.  Carullo at paras. 0056-57.  The orchestrator includes a list of instructions to be executed by services based on predefined rules (i.e., managing the data flow with predefined rules …) and triggers execution of each step of the pipelines (i.e., communicate with the processing module … and to trigger the activity of the processing module … instruct the output application module to write the data outputs).  Carullo at paras. 0057, 0059.  Here, the orchestrator is interpreted as both the orchestration module and the messaging module.  In light of the specification at pg. 8, the messaging module is a software module, which allows communication between the orchestrator and the other modules.  Carullo discloses the orchestrator as performing these acts, therefore it is interpreted that the orchestrator of Carullo includes the messaging module (software).  
Madison and Carullo are analogous art because they are both directed to the same field of endeavor of process analytics.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Madison by adding the features of managing the dataflow with predefined rules on which modules to be triggered in accordance with the data inputs and data outputs using an orchestrator module configured to instruct the output application module to write the data outputs and communicating the processing module and the orchestrator module using a messaging module configured to trigger the activity of the processing module, as discussed by Carullo.
The motivation for doing so would have been because the orchestrator provides an encapsulated process which hides the microservices from the user and represents the processing as uniform flow.  Carullo at para. 0060.

Claims 12-14 and 17-19 are essentially the same as claims 2-4 and 7-9, respectively, in the form of a method.  Therefore, they are rejected for the same reasons.

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Madison et al. (US Patent Pu 2018/0174056) (Madison), in view of Carullo et al. (US Patent Pub 2020/0272947) (Carullo), further in view of Nanda et al. (US Patent Pub 2019/0243836) (Nanda).
In regards to claim 5, Madison in view of Carullo discloses the system of claim 1, wherein the storage module comprises an online storage element (Madison at para. 0030)20 but does not expressly disclose the storage module further comprises an in-memory database and a search engine database.
Nanda discloses a process analytics system and method having an in-memory database for ingesting data, such as text data.  Nanda also discloses object stores and a database for storing logs (i.e., search engine database).  Nanda at paras. 0061, 0063.
Madison, Carullo, and Nanda are analogous art because they are all directed to the same field of endeavor of process analytics.  
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Madison in view of Carullo by adding the features of the storage module further comprises an in-memory database and a search engine database, as disclosed by Nanda.
The motivation for doing so would have been because modern data platforms support different types of data stores to store data, each type providing different advantages, such as minimizing latency.  Nanda at para. 0061.

In regards to claim 6, Madison in view of Carullo discloses the system of claim 1, but does not expressly disclose wherein the storage module comprises an in-memory database which stores text data, an online object storage element which stores binary files, and a search engine database which stores track files of system logs and text outputs.
Nanda discloses a process analytics system and method having an in-memory database for ingesting data, such as text data.  Nanda also discloses object stores (i.e., online object storage element which stores binary files) and a database for storing logs (i.e., search engine database).  All of which can be implemented over the cloud.  Nanda at paras. 0061, 0063, 0067.
Madison, Carullo, and Nanda are analogous art because they are all directed to the same field of endeavor of process analytics.  
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Madison in view of Carullo by adding the features of wherein the storage module comprises an in-memory database which stores text data, an online object storage element which stores binary files, and a search engine database which stores track files of system logs and text outputs, as disclosed by Nanda.
The motivation for doing so would have been because modern data platforms support different types of data stores to store data, each type providing different advantages, such as minimizing latency.  Nanda at para. 0061.

Claims 15 and 16 are essentially the same as claims 5 and 6, respectively, in the form of a method.  Therefore, they are rejected for the same reasons.

Response to Amendment
Objection to claim 1 for Minor Informalities
Applicant’s amendment to claim 1 to address the minor informalities is acknowledged.   However, additional informalities are raised as set forth above.  Consequently, the objection to claim 1 is maintained.

Response to Arguments
Rejection of claims 1-19 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 1-19 under 35 U.S.C. 103, have been fully considered but they are not persuasive.  In regards to claim 1, Applicant alleges Madison in view of Carullo fails to disclose (1) “a processing module configured to apply functions of data science and data engineering processing on the data inputs simultaneously within multiple pipelines,” (2) “an orchestrator module further configured to instruct the output application module to write the data outputs,” and (3) “a messaging module configured to communicate [with] the processing module and the orchestrator module and to trigger the activity of the processing module.”  
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, limitations in the specification are not read into the claims.  MPEP 2111.  
In regards to limitation (1), Applicant argues Carullo does not disclose performing simultaneous processing.  Remarks at 10-11.  While Examiner is not persuaded by Applicant’s argument, as set forth in the rejection above, Madison is relied upon for disclosing the limitation of performing processing of data inputs simultaneously within multiple pipelines.  Madison discloses multiple algorithms (i.e., processes of data input) can be placed in the same operations workflow at any one time (i.e., simultaneously).  Madison at para. 0059.  Claim 7 of Madison also reiterates this point with a limitation that states the algorithms are allowed to function in parallel without conflict.  In response to Applicant’s argument with regards to claims 7 and 17, Examiner reiterates the response for limitation (1).  For at least these reasons, Examiner asserts Madison in view of Carullo discloses limitation (1).
In regards to limitation (2), Applicant argues the orchestrator disclosed by Carullo does not perform instructing the output application module to write the data because in Carullo the orchestrator performs writing to the database.  Remarks at 12.  Examiner respectfully disagrees.  Carullo discloses the orchestrator instructs the scorer to parse the results output and store the results in the database (i.e., instruct the output application module to write the data outputs).  Carullo at para. 0059.  For at least these reasons, Madison in view of Carullo discloses limitation (2).
In regards to limitation (3), Applicant argues the orchestrator module “is the only component that directly communicates with other components in the pipeline”.  Applicant also admits a messaging module is used in the art and serves as an intermediary between the orchestrator and the processing module and trigger operations of the processing module.  Remarks at 12.  In response to Applicant’s arguments, the argument seems to contradict the messaging module being the intermediary, unless the messaging module were implemented as part of the orchestration module in its functionality to communicate with other modules.  Given this interpretation, as set forth in the rejections above, Carullo discloses the orchestrator triggers services (i.e., triggers activity of the processing module) to perform tasks in the pipeline.  Carullo at para. 0057.  As such, the orchestrator additionally functions as a messaging module to communicate with the services in order to trigger them.  For at least these reasons, Madison in view of Carullo discloses limitation (3).
Applicant does not provide any additional arguments in regards to claim 1.  Therefore, Examiner asserts Madison in view of Carullo discloses all the limitations of claim 1.
In regards to claims 10 and 11, Applicant refers to the same arguments as claim 1, which are addressed above.  Therefore, claims 10 and 11 remain rejected for at least the same reasons.  Applicant does not present additional arguments in regards to the remaining claims.  Therefore, they remain rejected for at least the same reasons as discussed above.  Consequently, the rejection to claims 1-19 under 35 U.S.C. 103 is maintained.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
McLaughlin, Jr (US Patent 7,290,056) discloses a system and method for monitoring latency of a network using a process analysis method having a coordinator.
Addala et al. (US Patent Pub 2011/0218813) discloses a system and method for using data analytics to correlate and map orders in a fulfillment process.
Chen et al. (US Patent 8,880,493) discloses a system and method for mulit-stream analytics on query data.
Verma (US Patent Pub 2017/0031327) discloses a system and method for control and analytics of an industrial process.
De Castro Alves et al. (US Patent 9,886,486) discloses a system and method for analyzing big data events and processing them.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Data input is received in the form of data records.  Therefore, it is interpreted that an application module is disclosed to read data input.
        2 The disclosed system provides data science algorithms (i.e., functions of data science and data engineering processing) that are used on the data input to perform analysis (i.e., a processing module).  There may be multiple versions of an algorithm in place at any one time (i.e., simultaneously within multiple pipelines).  
        3 Analytics data store stores data input, processed data, and results of the analysis. 
        4 The analytics environment includes output software (i.e., output application module) to store the processed data in the analytics data store (i.e., collect the processed data and writes data outputs).
        5 A storage is provided for storing modules of the system, including the orchestrator and its predefined rules.
        6 A storage is provided that stores the modules of the system.  As is understood by one of ordinary skill in the art, a computing system accesses software by accessing the address of the software in memory.  Therefore, it is interpreted as storing the address for each module.
        7 Data science algorithms (i.e., data science block).  
        8 Carullo discloses transformation of data (i.e., data engineering functions).
        9 Madison provides data science workflows that can be applied simultaneously.  
        10 The predefined rules comprise instructions for the order of the tasks to be carried out (i.e., organizing the sequences of processes to be applied …) and uses carry forward data based on a previous step in the pipeline.  The system also provides for batch processing and further provides processing of collected data prior to analysis (i.e., parse, transforming, and analyzing data).
        11 Processing is performed in real time or substantially in real time.
        12 Data input is received in the form of data records.  Therefore, it is interpreted that an application module is disclosed to read data input.
        13 The disclosed system provides data science algorithms (i.e., functions of data science and data engineering processing) that are used on the data input to perform analysis (i.e., a processing module).  There may be multiple versions of an algorithm in place at any one time (i.e., simultaneously within multiple pipelines).  
        14 Analytics data store stores data input, processed data, and results of the analysis. 
        15 The analytics environment includes output software (i.e., output application module) to store the processed data in the analytics data store (i.e., collect the processed data and writes data outputs).
        16 Data input is received in the form of data records.  Therefore, it is interpreted that an application module is disclosed to read data input.
        17 The disclosed system provides data science algorithms (i.e., functions of data science and data engineering processing) that are used on the data input to perform analysis (i.e., a processing module).  There may be multiple versions of an algorithm in place at any one time (i.e., simultaneously within multiple pipelines).  
        18 Analytics data store stores data input, processed data, and results of the analysis. 
        19 The analytics environment includes output software (i.e., output application module) to store the processed data in the analytics data store (i.e., collect the processed data and writes data outputs).
        20 Analytics data store can be a remote storage (i.e., online storage element).